EXHIBIT 10.3


 AMENDMENT No.2


This AMENDMENT  NO.2 (“Amendment No.2”), dated as of May 19, 2011, is entered
into by and among Toshiba America Nuclear Energy Corporation (“TANE”), Babcock &
Wilcox Investment Company (“B&W”) and USEC Inc. (“USEC”) (each a “Party” and
collectively hereinafter referred to as the Parties”).


WHEREAS, on or about September 2, 2010, Toshiba Corporation (“Toshiba”), B&W and
USEC entered that certain Investor Rights Agreement (the “Agreement”);


WHEREAS, on or about September 2, 2010, Toshiba assigned all of its rights in
the Agreement to TANE;


WHEREAS, pursuant to Section 4.1(a) of the Agreement, USEC is required to take
certain actions if the Second Closing has not occurred prior to April 30, 2011;
and


WHEREAS, the Parties each recognize that the Second Closing is not likely to
occur prior to April 30, 2011; and


WHEREAS, the Parties have signed Amendment (together with the Agreement, the
“Original Agreement”) to the Agreement as of April 28, 2011, to provide USEC
with limited additional period of time, i.e. until May 20, 2011, to satisfy the
requirements of Section 4.1(a) if Second Closing does not occur prior to April
30, 2011;


WHEREAS, the Parties are willing to further provide USEC with limited additional
time to satisfy the requirements of Section 4.1(a) as mentioned above


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein, the Parties hereby agree:


1.  
TANE, B&W, and USEC each hereby agree that the reference to “Filing Date” in
Section 4.1(a) of the Original Agreement, shall be replaced by “June 10, 2011”
so that the amended Section 4.1(a) shall read, in its entirety, as follows:

 
(a) The Company shall, no later than June 10, 2011, file with the SEC a Shelf
Registration Statement (the “Initial Shelf”) relating to the offer and sale of
the Registrable Securities by the Investors from time to time to permit the sale
of Registrable Securities by the Investors pursuant to the Orderly Sale
Arrangement set forth in Section 9 of the SPA and, thereafter, shall use its
best efforts to cause the Initial Shelf to be declared effective under the
Securities Act no later than ninety (90) calendar days following the date first
filed with the SEC.  None of the Company’s securityholders (other than the
Investors) shall have the right to include any Securities of the Company on the
Initial Shelf.
 
2.  
Except as expressly amended hereby, the Original Agreement shall remain
unchanged and, as amended hereby, the Original Agreement shall remain in full
force and effect.  Upon the effectiveness of this Amendment No.2, all references
to the Agreement shall be to the Original Agreement as amended hereby.

 
3.  
Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed thereto in the Original Agreement.

 
4.  
This Amendment No.2 shall first become effective upon the delivery by each Party
to each other Party of a duly executed counterpart hereof, which delivery shall
be effected pursuant to the notice provisions of the Original Agreement.  This
Amendment No.2 may be signed in counterparts.

 
[Signature page follows]
 


 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Parties have executed this Amendment No.2 through their
duly authorized representatives as of the date first written above.
 


Toshiba America Nuclear
Energy                                             Babcock & Wilcox Investment
Corporation                                                                                     Company


By: /s/ Akio
Shioiri                                                                           By:
/s/ M. P. Salomone
Name:  Akio
Shioiri                                                                                     Name:
M.P. Salomone
Title: President and
CEO                                                                           Title:
Sr. VP and COO






USEC Inc.


By: /s/ John C. Barpoulis
Name:  John C. Barpoulis
Title:           Senior Vice President & Chief Financial Officer



